Title: To Benjamin Franklin from Cadet de Vaux, 13 February 1784
From: Cadet de Vaux, Antoine-Alexis-François
To: Franklin, Benjamin


          
            Monsieur
            ce 13 fevr 1784
          
          M.M. Quinquet et lange, auteurs de la lampe dont J’ai eu l’honneur de vous Parler, desirent avoir l’Avantage de la

mettre à vos lumieres; ils S’Estimeront heureux Si leur dècouverte mérite votre approbation.
          Je Suis avec un profond respect Monsieur Votre très humble et très obéissant Serviteur
          
            Cadet de Vaux
          
        